﻿Last
year, we celebrated the fiftieth anniversary of the United
Nations with much fanfare and glowing tributes. The organs
of this body were dissected and properly examined and the
findings were encouraging. The prevailing opinion is that
the strengths of this institution far outweigh its weaknesses.
However, we cannot be complacent. As our Prime Minister,
the Right Honourable Sir James Mitchell, said when he
addressed the fiftieth session:
“Living institutions, like anything biological, need the
nurture of fresh nutrients, fresh ideas. A living thing
either improves or perishes.” (Official Records of the
General Assembly, Fiftieth Session, Plenary Meetings,
40th meeting, p. 49)
Mr. Razali has assumed the presidency after the period
of stock-taking and at a time when we look with renewed
confidence towards the United Nations. His passion for
innovation will serve him well. As he presides over this re-
energized body, I wish to congratulate him on his election
to the presidency. Let me take this opportunity to extend
to his predecessor our best wishes and deep appreciation
for the competent manner in which he presided over the
last historic session.
As the twenty-first century approaches, we must ask
ourselves the following questions: What of the future?
Will our children survive? Will we be at peace with our
fellow men?
The picture looks bleak. We are still plagued by
persistent poverty, disease, hunger, environmental
degradation and spiritual pollution, wanton acts of
terrorism, the drug menace, domestic disturbances and
regional conflicts.
There is still hope so long as we see each other as
friends and neighbours rather than as competitors. If we
pool our resources for the enhancement of mankind, the
world will be a much better place.
We have witnessed over the past year a trail of
terrorist destruction and death. In our view, all terrorists
are cowards who rely on fear and destabilization to
achieve their sinister ends. What triumph can there be in
the murder and disfiguring of innocent people? This is
obviously the product of sick minds. These faceless
criminals who perform these acts, sometimes with the
tacit approval of authority, have no place in the
community of nations.
My delegation is calling for another conference to
deal with the root causes of terrorism. Such a conference
must involve this entire body so that the views of small
and mighty nations on the matter can be expressed. As
the new century approaches, our children must be able to
play in public parks without having to look over their
shoulders. When we travel, we must be able to view the
passengers next to us as new-found friends rather than
potential executioners.
Why do we continue to stockpile weapons of mass
destruction? The aim of these weapons is to kill. Killing
human beings should not be regarded as a sport. Life will
always be man’s most treasured possession. In our
peaceful region, we are strangers to the world of such
deadly arsenals and will continue to denounce their use.
We are delighted to be associated with the passage of the
Australian resolution on the Comprehensive Nuclear-Test-
Ban Treaty. Any step, however small, towards the curbing
14


of the arms race and the eventual elimination of weapons
must be viewed as positive.
One of the most formidable challenges of our time is
the protection of the environment. The threats which
confront us are daunting; global warming, desertification
and deforestation are among the many. Environmental
protection is the key to our survival. Mankind is faced with
a choice: either save the environment or perish.
The suffering in Burundi, Somalia, Liberia, Rwanda
and Bosnia cannot go unnoticed. The international
community can do much more to help the dispossessed and
the hungry of these troubled lands. After all, should we not
be our brother’s keeper?
I come from a small but proud country. Our people
believe in industry and hard work. The banana industry is
the mainstay of our economy. But our very existence is
under serious threat from forces larger and more powerful
than ourselves. I speak not in anger, only in pain and
helplessness. How else can we feel when those who have
the capacity to help us seek our destruction? If the forces
of indifference and greed were to succeed, our society
would be thrown out of gear and the democracy which we
so cherish will go up in flames.
Our entire population has been sensitized to our
banana woes and the people have vented their frustration by
writing thousands of letters to those who may hold the key
to our survival. We wish to thank all those who have come
to our assistance, be they in Europe or elsewhere, and we
sincerely hope that they will continue to lend a helping
hand.
Saint Vincent and the Grenadines is deeply concerned
about the use of illegal drugs and drug trafficking. The
magnitude of this problem transcends national boundaries
and calls for increased cooperation on a multilateral level.
The influence of the drug barons runs very deep.
Sometimes they take on the characteristics of power elites.
We firmly believe that renewed international efforts can go
a long way towards the eradication of this menace, which
contaminates both body and mind.
While we welcome the recent elections in Bosnia, we
are troubled by developments in the Persian Gulf. We
sincerely hope that the situation will normalize itself as
soon as possible, since an escalation of the crisis would be
of benefit to no one.
The Middle East is another area of concern. We
hope that the recent peace talks between the Israelis and
the Palestine Liberation Organization will bear fruit.
Much has been achieved over the past two decades and it
is expected that the next century will bring peace to the
troubled people of these ancient lands.
I now turn my attention to the vexing question of the
resumed participation of the Republic of China on Taiwan
in the United Nations. This founding member of the
United Nations has been excluded from this body for a
quarter of a century. How does one reconcile this with the
principles of parallel representation of States and of
universality? It is time for the Republic of China on
Taiwan to be readmitted to this body. In our view, the
country not only possesses the attributes of nationhood,
but it is well endowed to contribute to the development of
Member States of this body. Its economic success is a
model for developing countries. The country has also
made democratic strides. I wish through this forum to
congratulate the Republic of China on Taiwan on the
holding of its first direct presidential election. It is really
a triumph of the democratic process. All States have not
embraced this process.
Despite the adoption and entry into force of the
Convention on the Rights of the Child, we are shocked by
the incidence of gross violations of the fundamental rights
of the child. Sexual abuse, prostitution and child labour
are but a few of the problems that dehumanize our
children. My delegation joins in the call for measures to
be taken, not only for the universal ratification of the
Convention, but also for the effective implementation of
this instrument.
There has been much discussion about the reform of
the Security Council. Brilliant ideas have been put
forward from all quarters. Our own view is that the
Security Council must be restructured to reflect an
equitable geographic distribution. After all, big Powers do
not have a monopoly on knowledge or truth. And in this
body, all nations should be treated as equals.
History has saddled the United Nations with a heavy
burden of responsibility and, as we look towards the
twenty-first century, we must seize every opportunity to
achieve the goals and ideals enshrined in the Charter.
There is a great deal to be done in the area of social and
economic development, but we can do it once we have
the political will and the unity of purpose.
15








